Tilson, Judge:
This appeal to reappraisement involves the proper dutiable value of certain rayon staple fiber imported from Japan. The merchandise was entered and appraised at $16.75 per 100 pounds,' less nondutiable charges. The collector now contends that the proper dutiable value of this merchandise is 58 yen per 100 pounds, packed. The reports of the special agent and the other evidence in this case sustain the collector’s contention.
On the record before me I find the proper dutiable value of the merchandise covered by this appeal to be 58 yen per 100 pounds, packed. Judgment will be rendered accordingly.